Opinion issued September 26, 2013




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00671-CV
                           ———————————
                      IN RE AZIKIWE CLARK, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION1

      Relator Azikiwe Clark filed this pro se petition for writ of mandamus

challenging the trial court’s judgment in the underlying eviction proceeding. We

deny the petition for writ of mandamus.




1
      The underlying case is Escape Houston v. Azikiwe Clark, cause number 1029584,
      pending in the County Civil Court at Law No 4 of Harris County, Texas, the
      Honorable Roberta Lloyd, presiding.
                                PER CURIAM


Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        2